DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham (US2018/0328717) in view of Han (US2018/0031728).

Regarding claim 1, Fordham discloses a sensor module comprising: 
a collar (Fig. 2: 214) configured to be attached to a camera module (Fig. 2: 210/212; Fig. 2-3B: 115) for a user device (Camera phone 102A/102B in Fig 1A/1B ), wherein the collar includes:
a first opening that is configured to align with an aperture of a camera of the camera module (Fig. 2: open 204 and camera 115; [0048]), and 
a second opening (Fig. 2: 206/208; [0052-0053]); 
a sensor attachment module in the collar ([0052-0053; 0062]: depression/ opening 206/208 or sensor feature 304/306 in surface 214 of Fig. 2-3B); 
a sensor within the sensor attachment module ([0052-0053; 0062]: both depression/ opening 206/208 or sensor feature 304/306 receive proximate sensors). 
However, Fordham fails explicitly disclose: “wherein the sensor is in an offset position relative to an axis associated with the sensor module; and a reflective device configured to redirect light towards the sensor”.
In an analogous of art, Han teaches a camera system wherein an image sensor is placed in an offset position relative to an axis of the camera system by allowing light to enter a lens 132b/ 432b and to reflect light toward an image sensor  with a reflective plane/ mirror (abstract; Fig. 1 or 5: sensor 135/435, lens 132b/432b and reflective plane 152/452; [0048-0054; 141]) .  In light of the teaching from Han, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an image sensor in an offset position using a reflective mirror or plane. The modification thus provide a means for adjusting image sensor locations or directions.

Regarding claim 2, Fordham in view of Han discloses the sensor module of claim 1, wherein the axis is a center axis of the second opening (Fordham: See light directions or axis that hit sensor feature 306/308 or depression/open 206/208; Han: See light or axis that enter reflective plane 152/452 in Fig. 1 or 5).  

Regarding clam 4, Fordham in view of Han discloses the sensor module of claim 1, further comprising: an optic device configured to define a field of view of the sensor (Han: Fig. 1 or 5: See lens 132b/432b or reflective plane 152/452 and sensor 135/435).  

Regarding clam 5, Fordham in view of Han discloses the sensor module of claim 4, wherein the optic device is one of a lens or a prism (Han: Fig. 1 or 5: See lens 132b/432b or reflective plane 152/452).  

Regarding clam 6, Fordham in view of Han discloses the sensor module of claim 4, wherein the optic device is within the sensor attachment module (Han: Fig. 1 or 5: See lens 132b/432b or reflective plane 152/452 are within body 132/432; [0053; 0146]).  
 
Regarding clam 8, Fordham in view of Han discloses the sensor module of claim 1, further comprising: a light emitter that is configured to transmit the light ([0075]: sensor feature 304 can be IR LED).  

Regarding claim 9, Fordham in view of Han fails to disclose the sensor module of claim 1, wherein a height of the collar is substantially equal to a height of a lens unit of the camera.  
Official Notice is taken that it is well known and expected in the art to for a height of a camera housing or collar of camera housing to be the same height of a lens system of the camera in order to save space and provide a more compact camera body.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the camera lens to be at the same height of the camera body or collar. The modifications thus provide a more compact camera body.

Regarding claim 17, Fordham discloses a user device, comprising: 
a collar (Fig. 2-3B: 214), wherein the collar includes: 
a first opening (Fig. 2-3B: 204)  that is configured to align with an aperture of a camera (Fig. 2: 210/212; Fig. 2-3B: 115), and 
a second opening (Fig. 2: 206/208; [0052-0053]); 
a sensor ([0052-0053; 0062]: depression/ opening 206/208 or sensor feature 304/306 of Fig. 2-3B receive proximate sensors).
However, Fordham fails to explicitly disclose: “0097-0749C124191588C1wherein the sensor is in an offset position relative to an axis of symmetry associated with the collar; and a reflective device, in the collar, that redirects light towards the sensor”.  
In an analogous of art, Han teaches a camera system wherein an image sensor is placed in an offset position relative to an axis of the camera system by allowing light to enter a lens 132b/ 432b and to reflect light toward an image sensor  with a reflective plane/ mirror (abstract; Fig. 1 or 5: sensor 135/435, lens 132b/432b and reflective plane 152/452; [0048-0054; 141]) .  In light of the teaching from Han, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an image sensor in an offset position using a reflective mirror or plane. The modification thus provide a means for adjusting image sensor locations or directions.

Regarding claim 18, Fordham in view of Han discloses  the user device of claim 17, further comprising: an optic device configured to define a field of view of the sensor (Han: Fig. 1 or 5: See lens 132b/432b or reflective plane 152/452 and sensor 135/435).  

Regarding claim 19, Fordham in view of Han discloses  the user device of claim 17, further comprising: a light emitter that is configured to emit the light ([0075]: sensor feature 304 can be IR LED).   

Regarding claim 20, Fordham in view of Han fails to disclose the user device of claim 17, wherein a height of the collar is substantially equal to a height of a lens unit of the camera.
Official Notice is taken that it is well known and expected in the art to for a height of a camera housing or collar of camera housing to be the same height of a lens system of the camera in order to save space and provide a more compact camera body.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the camera lens to be at the same height of the camera body or collar. The modifications thus provide a more compact camera body.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fordham in view of Han and further in view of Mandelli (US2016/0037070).

Regarding claim 10, Fordham in view of Han fails to explicitly disclose the sensor module of claim 1, wherein the sensor requires less than 10 milliwatts (mW) of power to operate.  
In an analogous of art, Mandelli teaches an image sensor circuitry having an image sensor (Fig. 1A-2B: image sensor 1) and the at least one photosensors ([0032; 0106]: Fig. 1A-2B: photo, proximate or gesture recognition sensors 2-5) fabricated atop a single piece of monolithic silicon. Mandelli teaches when the image sensing region outputs images, integrated circuit power may exceed 100 mW. Whereas in the mode in which the photosensing regions are used to monitor events, gestures, motion, integrated circuit power may be below 10 mW or electrical power consumed to operate photosensor is about 1mW or less than 10mW (abstract; [(0106; 0109; 0254). In light of the teaching from Mandelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Han to include the 1mW or less than 10mW power consumed photo-sensor of Mandelli. The modification thus provide a means to reduce power consumption when photosensing regions are used to monitor events, gestures, motion (Mandelli: (0106; 0109; 0254]).

Claims 7, 11-12 and 14-15 and  are rejected under 35 U.S.C. 103 as being unpatentable over Fordham in view of Han and further in view of Wang (US2017/0353699).

Regarding clam 7, Fordham in view of Han fails to explicitly disclose the sensor module of claim 1, wherein the sensor is a sensor array.
In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]). In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Han to include a low resolution image sensor. The modification thus provide a means to analyze low resolution image and constantly capture environment image with low current or power consumption (Wang: [0027; 0051)).

Regarding claim 11, Fordham in view of Han fails to explicitly disclose: the sensor module of claim 1, wherein the sensor enables an always-on detection capability without a user interacting with the user device.  
In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]). In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Han to include a low resolution image sensor. The modification thus provide a means to analyze low resolution image and constantly capture environment image with low current or power consumption (Wang: [0027; 0051)).

Regarding claim 12, Fordham discloses a system for a user device, the system comprising: 
a camera (Fig. 2-3B: 115 ), wherein the camera comprises: 
an aperture (Fig. 2-3B: 204), and 
a lens unit that includes a lens (Fig. 2-3B: 210/212); 
a structure configured to support the camera ([0049]: 224); 
a collar configured to be attached to the structure (Fig. 2: front surface 214 is attached on housing 202); 
a sensor attachment module ([0052-0053; 0062]: See depression/ opening 206/208 or sensor feature 304/306 in Fig. 2-3B); 
a sensor, within the sensor attachment module ([0052-0053; 0062]: both depression/ opening 206/208 or sensor feature 304/306 receive proximate sensors). 
However, Fordham fails to explicitly disclose: “wherein the sensor is in an offset position relative to an axis of an opening of the collar; and a reflective device that redirects light towards the sensor”.  
In an analogous of art, Han teaches a camera system wherein an image sensor is placed in an offset position relative to an axis of the camera system by allowing light to enter a lens 132b/ 432b and to reflect light toward an image sensor  with a reflective plane/ mirror (abstract; Fig. 1 or 5: sensor 135/435, lens 132b/432b and reflective plane 152/452; [0048-0054; 141]) .  In light of the teaching from Han, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place an image sensor in an offset position using a reflective mirror or plane. The modification thus provide a means for adjusting image sensor locations or directions.
However, Fordham in view of Han fails to disclose: “a sensor with an always-on detection capability”.
In an analogous of art, Wang teaches an always on image sensor 11 or auxiliary sensor that can be used to analyzed low-resolution image under low current or power consumption ([0027; 0051]). Furthermore, Wang teaches when a portable electronic device 1 is in the suspend state, the image sensor 11 in one aspect of the invention can be still turned on to constantly capture a series images, e.g. the environmental images named a first image, outside of the body 21 and to detect whether or not any face image information exists in the first image ([0027]). In light of the teaching from Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham and Han to include a low resolution image sensor. The modification thus provide a means to analyze low resolution image and constantly capture environment image with low current or power consumption (Wang: [0027; 0051])).

Regarding claim 14, Fordham discloses the system of claim 12, wherein the sensor and the camera use power from a battery of the user device ([0032-0033]: all cameras, proximate sensors or all other components within the mobile phone or smart phone device 102A and 102B are inherently using battery power in order for the phone to operate as mobile phone).  

Regarding claim 15, Fordham in view of Han and further in view of Wang discloses the system of claim 12, wherein the sensor enables an always-on detection capability without a user interacting with the user device (Wang: [0027; 0051]).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fordham in view of Han, in view of Wang and further in view of Mandelli.

Regarding claim 13, Fordham in view of Han and further in view of Wang fails to discloses  the system of claim 12, wherein the sensor requires less power than the camera.  
In an analogous of art, Mandelli teaches a camera system when an image sensing region outputs images, integrated circuit power may exceed 100 mW. Whereas in the mode in which the photosensing regions are used to monitor events, gestures, motion, integrated circuit power may be below 10 mW or electrical power consumed to operate photosensor is about 1mW or less than 10mW (abstract; [(0106; 0109; 0254). In light of the teaching from Mandelli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fordham, Han and Wang to include the 1mW or less than 10mW power consumed photo-sensor of Mandelli. The modification thus provide a means to reduce power consumption when photosensing regions are used to monitor events, gestures, motion (Mandelli: (0106; 0109; 0254]).

Allowable Subject Matter

Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 3, the prior art of Fordham discloses camera structures with different attached proximate or environmental sensors. The prior art of Mandelli discloses a camera system with an image sensor read out at above 100mW and one or more photo-sensors detect motion or gesture at less than 10mW . The prior art of Wang discloses a low resolution always on camera to capture gestures or motions .The prior art of Jones discloses an optical fingerprint sensor under a display. The prior art of Zhou (US10419588) discloses mobile device with different proximate sensor orientations. The prior art of Forutanpour (US2011/0312349) discloses camera assembly with peripheral light sensing regions. Thus while many references teaches different camera systems with a high resolution camera and lower resolution photo/image sensors for detecting environment, gestures or motions, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the sensor module of claim 1 further in combination with: “wherein the reflective device redirects a field of view of the sensor through the aperture”.  

Regarding claim 16, the prior art of Fordham discloses camera structures with different attached proximate or environmental sensors. The prior art of Mandelli discloses a camera system with an image sensor read out at above 100mW and one or more photo-sensors detect motion or gesture at less than 10mW . The prior art of Wang discloses a low resolution always on camera to capture gestures or motions .The prior art of Jones discloses an optical fingerprint sensor under a display. The prior art of Zhou (US10419588) discloses mobile device with different proximate sensor orientations. The prior art of Forutanpour (US2011/0312349) discloses camera assembly with peripheral light sensing regions. Thus while many references teaches different camera systems with a high resolution camera and lower resolution photo/image sensors for detecting environment, gestures or motions, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the system of claim 12 further in combination with: ”wherein the sensor is an infrared sensor capable of performing always-on detection when an environment is dark”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        09/10/2022